Citation Nr: 1013154	
Decision Date: 04/07/10    Archive Date: 04/14/10

DOCKET NO.  09-04 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence was received to reopen 
a claim of entitlement to service connection for the cause 
of the Veteran's death. 

2.  Whether new and material evidence was received to reopen 
a claim of entitlement to Dependency and Indemnity 
Compensation (DIC) under 38 U.S.C.A. § 1318.


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel




INTRODUCTION
 
The Veteran served on active duty from January 1946 to April 
1947.  The Veteran died in 2001.  The appellant is his 
surviving spouse.
     
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

The appellant previously filed a claim for DIC benefits in 
December 2001.  The RO issued a letter in May 2002 denying 
those benefits.  


REMAND

This is to apprise the appellant that throughout this 
action, the appellant will be referred to the relevant law 
which the Board is required to apply.  This includes 
statutes published in Title 38, United States Code ("38 
U.S.C.A. "); regulations as published in the Title 38 of the 
Code of Federal Regulations ("38 C.F.R.") and the 
precedential rulings of the Court of Appeals for the Federal 
Circuit (as noted by citations to "Fed. Cir.) and the Court 
of Appeals for Veterans Claims (as noted by citations to 
"Vet. App.").

The Board is bound by statute to set forth specifically the 
issue or issues under appellate consideration and its 
decision must also include separately stated findings of 
fact and conclusions of law on all material issues of fact 
and law presented on the record, and the reasons or bases 
for those findings and conclusions.  38 U.S.C.A 
§  7104(d); see also 38 C.F.R. § 19.7 (Implementing the 
cited statute); see also Vargas-Gonzalez v. West, 12 Vet. 
App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 
56-57 (1990) (The Board's statement of reasons and bases for 
its findings and conclusions on all material facts and law 
presented on the record must be sufficient to enable the 
claimant to understand the precise basis for the Board's 
decision, as well as to facilitate review of the decision by 
courts of competent appellate jurisdiction.  The Board must 
also consider and discuss all applicable statutory and 
regulatory law, as well as the controlling decisions of the 
appellate courts).  

This matter has been certified to the Board for appellate 
review of original claims of service connection for the 
cause of the Veteran's death and the appellant's entitlement 
to DIC benefits. However, applicable law provides that 
certification is for administrative purposes and does not 
serve to either confer or deprive the Board of jurisdiction 
of an issue. 38 C.F.R. § 19.35.    

The record indicates that the claims were first denied in 
May 2002 and not appealed. Because the appellant did not 
file a notice of disagreement pertaining to the May 2002 
rating decision, it is final and VA may not reexamine its 
merits absent the submission of "new and material evidence."  
Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996);  
see 38 U.S.C.A. § 7105(a); Godfrey v. Brown, 7 Vet. App. 
398, 408-10 (1995) ((Pursuant to 38 U.S.C. § 7105, a Notice 
of Disagreement initiates appellate review in the VA 
administrative adjudication process; and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal (VA Form 1-9 Appeal) after an SOC is 
issued by VA)).

The Court has held that VCAA requires, in the context of a 
claim to reopen on the basis of new and material evidence, 
that VA examine the bases for the denial in the prior 
decision and to respond with a notice letter that describes 
the type of evidence and information that would be necessary 
to substantiate that element or elements required to 
establish service connection that were found insufficient in 
the previous denial.  Failure to provide this notice is 
generally prejudicial.  Kent v. Nicholson, 20 Vet. App. 1 
(2006).

The appellant was not informed in a June 2007 and November 
2007 VCAA letters of the bases for the denial of the prior 
claim of service connection for the Veteran's cause of death 
in accordance with Kent.

Based on the foregoing, this case is REMANDED for the 
following:

1.  The RO/AMC will ensure that it has 
complied with the ruling in Kent v. 
Nicholson, 20 Vet. App. 1 (2006), with 
regard to advising the claimant of what 
evidence would substantiate her 
application to reopen her claim for 
service connection for the Veteran's 
cause of death and DIC benefits under 
38 U.S.C.A. § 1318.

2.  Thereafter, the RO/AMC will 
readjudicate the issues of whether new 
and material evidence has been submitted 
to reopen the claim of service 
connection for the Veteran's cause of 
death and DIC benefits under 38 U.S.C.A. 
§ 1318.  If the benefits sought on 
appeal are not granted to the 
appellant's satisfaction, she should be 
provided with an appropriate 
Supplemental Statement of the Case, 
which sets forth the applicable legal 
criteria pertinent to this appeal.  They 
should be given an opportunity to 
respond.

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue.  The RO and the 
appellant are advised that the Board is obligated by law to 
ensure that the RO complies with its directives, as well as 
those of the appellate courts.  It has been held that 
compliance by the Board or the RO is neither optional nor 
discretionary.  Where the remand orders of the Board or the 
Courts are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance.  Stegall v. West, 11 
Vet. App. 268, 271 (1998).

While no action is required of the appellant until further 
notice is obtained, the Board takes this opportunity to 
advise the appellant that the conduct of the efforts as 
directed in this remand, as well as any other development 
directed by the RO, is necessary for a comprehensive and 
correct adjudication of her claims.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  38 
C.F.R. § 20.1100(b) (2009).






 Department of Veterans Affairs


